—Judgment, Supreme Court, Bronx County (Gerald Sheindlin, J.), rendered November 2, 1998, convicting defendant, upon his plea of guilty, of criminal possession of a weapon in the third degree, and sentencing him to a term of IV2 to 3 years, unanimously affirmed.
The court properly exercised its discretion in denying defendant’s request for youthful offender treatment, particularly since, while awaiting sentence on the instant case, defendant was arrested and indicted for another crime. We note that this subsequent arrest also resulted in a felony conviction and sentence of imprisonment. Concur — Williams, J. P., Andrias, Wallach, Lerner and Marlow, JJ.